Citation Nr: 0526164	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-10 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
endometriosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  

The Board notes that in her substantive appeal, the veteran 
stated that she believed that her endometriosis more nearly 
approximates a 50 percent evaluation.  As such, the veteran 
has limited her appeal to the issue of whether she is 
entitled to an initial rating of 50 percent, and no higher, 
for her endometriosis.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDING OF FACT

Endometriosis is manifested by pelvic pain, bowel symptoms, 
laparoscopic excision of an endometreous lesion, and lesions 
evidenced by ultrasounds and a computed tomography (CT) scan. 


CONCLUSION OF LAW

Manifestations of the veteran's endometriosis more closely 
approximate the criteria for a 50 percent rating than a 30 
percent rating; therefore, an initial 50 percent rating is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.116, Diagnostic Code 7629 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Evidence

The relevant evidence of record includes treatment records 
from the Leavenworth VA Medical Center and a November 2003 VA 
examination. 

According to VA treatment records, a February 2002 CT of the 
pelvis showed two small low attenuation lesions in the left 
pelvic adnexa.  There was a large cystic and solid mass 
lesion in the right pelvic adnexa.  A February 2002 X-ray of 
the abdomen showed findings suggestive of increased fecal 
material most likely due to constipation, without evidence of 
intestinal obstruction.

In March 2002, the veteran underwent a laparoscopy to open 
laporotomy, lysis of adhesions, left salpingo-oophorectomy, 
excision of endometreous lesion, and appendectomy.  Findings 
included extensive adhesions, endometriotic cysts of the 
right ovary, and cyctic ovary of the left side.  The post-
operative diagnosis was bilateral ovarian cysts with 
endometriosis on the right side with extensive adhesions.  

Two weeks after her laparoscopic/open bilateral salpingo-
oophorectomy with appendectomy, the veteran was seen with 
complaints of epigastric pain with one episode of nausea and 
vomiting.  She also complained of lower abdominal pain with 
urination and bowel movements.  An ultrasound of the 
gallbladder demonstrated a small amount of biliary sludge 
without any definite evidence of gallstones.  All other 
diagnostic tests were normal.  The veteran was admitted for 
three days and at discharge, her abdominal pain was 
completely resolved.  An April 2002 upper gastrointestinal 
study was unremarkable except for gastroesophageal reflux.  

The records reflect complaints of pelvic pain in June 2002.  
It was noted that the veteran had alternating diarrhea and 
constipation.  A January 2003 record shows that the veteran 
complained of pelvic pain in the left lower quadrant.  The 
assessment was normal examination except for slight pain on 
the left side of the pelvis.  A record dated in March 2003 
reflects that the veteran had pelvic pain all over the lower 
abdomen, which was increasing in severity.  Upon physical 
examination, her abdomen was soft, with tenderness present 
bilaterally, more on the right, especially on deep palpation.  
Pelvic examination showed that the right adnexa had a 
palpable, tender, cystic-like mass, which was confirmed by 
rectal examination.  The left adnexa was slightly tender, but 
without masses.  The assessment was "? Recurrent cystic 
masses on the adnexa, possibly on the right side, with 
symptoms, with recurrent endometriosis."  Also in March 
2003, the veteran complained of recurrent pain with irregular 
stools and constipation.  The assessment was abdominal/pelvic 
pain due to adhesions.  

In April 2003, it was noted that the veteran had pelvic and 
lower abdominal pain for a while.  Upon examination, her 
abdomen was soft with slight tenderness on deep palpation, 
greater on the right than on the left.  An ultrasound of the 
veteran's pelvis revealed a small predominantly cystic mass 
in the left adnexal region that may represent an 
endometrioma.  Also in April 2003, the veteran had her first 
Zoladex insertion.  A May 2003 treatment note shows that the 
veteran continued to have chronic pelvic pain.  A July 2003 
record reflects that the veteran was being seen every four 
weeks for Zoladex implants.  It was noted that she was known 
to have endometriosis and was having pelvic and lower 
abdominal cramps.   

At the veteran's November 2003 VA examination, the examiner 
noted that, upon review of the claims file, the veteran had a 
total hysterectomy with bilateral oopherectomies.  She also 
had a March 2002 laparotomy with lysis of adhesions and 
appendectomy.  It was recorded that the veteran was currently 
undergoing injections of Zoladex in order to control the 
pain.  She also had a history of an ultrasound of adnexa done 
in April 2003 that showed a cystic mass in the left adnexal 
region, which might be an endometrioma.  

The veteran reported that she had a history of severe 
endometriosis of the tubes, ovaries, uterus, and peritoneum.  
She had several surgical procedures to remove such 
endometriosis.  The veteran had a laparoscopy in March 2001 
with removal of her tubes and endometriomas.  In March 2002, 
she had another laparoscopy for removal of endometrial 
tissue.  A pelvic ultrasound in February 2002 showed two 
small lesions of the left adnexa and one large lesion of the 
right adnexa.  In March 2003, the veteran was diagnosed with 
a left endometrioma.  

The veteran reported that she continued to have bowel 
symptoms from the endometriosis, including alternating 
constipation and diarrhea and a feeling of severe pressure 
when she had a bowel movement.  She stated that she was under 
a physician's care and was currently taking monthly 
injections of Zoladex in an attempt to stop the 
endometriosis.  

The examiner diagnosed severe endometriosis and stated that 
the veteran's present symptoms of bowel problems were 
probably more likely than not related to the diagnosis of 
endometriosis.  

VA treatment records show that, in December 2003, the veteran 
had chronic pelvic pain with a history of endometriosis.  It 
was noted that she had a cyst-like lesion at the ovarian site 
by ultrasound in April 2003.  As such, the veteran underwent 
a 6-month therapy of Zoladex.  An ultrasound revealed that 
she still had a small lesion, which had been reduced since 
April.  Clinically, the veteran felt better, but she still 
had pain bilaterally, though the cyst-lesion was only on the 
right side.  The veteran was seen for low back pain in 
January 2004 and, at such time, denied bladder or bowel 
dysfunction.  In March 2004, the veteran complained of pain 
and cramps.  A pelvic examination was performed.  The 
assessment was normal gynecology examination.  There was 
slight tenderness on examining both adnexa on the left.  CTs 
of the abdomen and pelvis were normal.

Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

As the veteran has limited her appeal to the issue of whether 
she is entitled to an initial rating of 50 percent, and no 
higher, for her endometriosis and the Board grants such 
benefit herein, no further action is required to comply with 
the VCAA and the implementing regulations that might 
otherwise be for consideration in the processing of this 
claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered evidence of the veteran's 
endometriosis dated prior to the assigned effective date of 
July 1, 2002.  Also, in Fenderson, the Court discussed the 
concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.  As such, in accordance with Fenderson, the Board has 
considered the propriety of assigning initial staged ratings 
for the veteran's service-connected endometriosis.  

The veteran's endometriosis has initially been evaluated as 
30 percent disabling pursuant to 38 C.F.R. § 4.116, 
Diagnostic Code 7629, effective July 1, 2002.  She contends 
that her endometriosis is worse in severity than reflected by 
the initially assigned rating.  Specifically, the veteran 
claims that she has pelvic pain and irregular bowel symptoms 
that are representative of a 50 percent disability rating.  

Diagnostic Code 7629 provides that endometriosis with pelvic 
pain or heavy or irregular bleeding not controlled by 
treatment warrants a 30 percent rating.  Endometriosis with 
lesions involving bowel or bladder confirmed by laparoscopy, 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment, and bowel or bladder symptoms warrants a 50 
percent rating.  38 C.F.R. § 4.116, Diagnostic Code 7629 
(2004).

The evidence of record reflects that the veteran's 
endometriosis is manifested by pelvic pain, bowel symptoms, 
laparoscopic excision of an endometreous lesion, and lesions 
evidenced by ultrasounds and a CT scan.  Specifically, VA 
records reflect consistent complaints of pelvic and abdominal 
pain.  Also, a February 2002 X-ray of the veteran's abdomen 
demonstrated findings suggestive of increased fecal material 
most likely due to constipation.  In March 2002, the veteran 
complained of pain with urination and bowel movements.  Also, 
in March 2003, the veteran complained of recurrent pain with 
irregular stools and constipation.  Moreover, at her November 
2003 VA examination, the veteran reported alternating 
constipation and diarrhea and a feeling of severe pressure 
during bowel movements, which the examiner related to her 
endometriosis.  

Furthermore, in March 2002, during the veteran's most recent 
laparoscopy, excision of an endometreous lesion was 
performed.  Also, while there is no additional evidence of 
lesions confirmed by laparoscopy, a February 2002 CT revealed 
two small low attenuation lesions on the left and a large 
cystic and solid mass lesion on the right and April 2003 and 
December 2003 ultrasounds showed a cyst-like lesion on the 
left.  

Therefore, the Board finds that, in accordance with 38 C.F.R. 
§ 4.7, the veteran's disability picture more nearly 
approximates an initial 50 percent rating for endometriosis 
under Diagnostic Code 7629.  

The Board has considered whether the case should be referred 
for extra-schedular consideration.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2004).  The record does not reflect frequent 
post-service hospitalizations for endometriosis or show that 
such is unusually manifested.  There is no evidence that the 
veteran's endometriosis has rendered her unable to secure or 
follow a substantially gainful occupation.  As such, the 
medical evidence shows that any objective manifestations of 
the veteran's endometriosis are exactly those contemplated by 
the schedular criteria.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

An initial 50 percent rating for endometriosis is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


